IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                           : NO. 550
                                 :
AMENDMENT OF THE NOTE TO         : JUDICIAL ADMINISTRATION DOCKET
RULE 601 AND RESCISSION OF RULE :
604 OF THE PENNSYLVANIA RULES OF :
JUDICIAL ADMINISTRATION          :


                                                ORDER


PER CURIAM

         AND NOW, this 7th day of May, 2021, it is Ordered, pursuant to Article V, Section
10 of the Constitution of Pennsylvania, that the Note to Rule 601 of the Pennsylvania
Rules of Judicial Administration is amended and Rule 604 of the Pennsylvania Rules of
Judicial Administration is rescinded in the attached form.

         Given the perfunctory nature of this action, notice of proposed rulemaking is not
required. See Pa.R.J.A. No. 103(a)(3).

         This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective immediately.


Additions to the rule are shown in bold and are underlined.
Deletions to the rule are shown in bold and in brackets.